Case 2:19-cr-O0008-NR Document 94 Filed 01/15/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

 

 

)
)
)
Plaintiff )

VS. ) No. CR. 19-8
MICHEL CERCONE, RICHARD WOOD )
)
)
)

 

 

Defendant

HEARING ON DETENTION

Before U.S. Magistrate Judge ROBERT C. MITCHELL

 

 

 

 

 

 

 

 

 

 

 

CRAIG HALLER, ESQUIRE CERCONE-STEVE CAPONE, ESQUIRE.

WOOD-ROGER COX, ESQUIRE
Appear for Plaintiff Appear for Defendant
é

Hearing Begun 1/14/2019 at dork Hearing Adjourned to

Hearing concluded C.A.V. 1/14/2019 AT (33 Stenographer :
CD: Index: /{ 27—/ 33

WITNESSES
For Plaintiff For Defendant

Cpr pet a), CguernerL fo Crradieres if bone
a, Ati heat [Senar Lbs 006 de hie cpeewt
Lr. /
hie, be gl LLTA Whitt YS Zt itch Weary
Whore, Meith tk bak flo Ot feed.

 

 

 

 

 

 

 

 

 
